DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
This action is in response to amendment filed on July 29, 2020.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 6,089,442) in view of Santo (US 5,590,465), Kudo (US 2007/0030433), Maruo (US 8,003,892), Miyake (US 2003/0079341), Totani (US 2002/0014518), Kataoka (US 2005/0176310), and Takahashi (US 5,936,850).
9.	Regarding claim 4, Ouchi, figure 4A-5, discloses a printed circuit board, comprising: 
a rigid board as a first printed circuit board (5, obvious to consider as rigid board, as the other connecting board, 4, is identified as a flexible board. Also, the flexible board changes the shape during compression, whereas board 5 does not change the shape. Also, Kudo, and Miyake, as explained below disclose connection of rigid board and flexible board, for necessary interconnection) provided with a plurality of first terminals (11); 
a flexible board as a second printed circuit board (4) provided with a plurality of second terminals (9); and 
solders (10) that electrically connect the plurality of first terminals to the plurality of second terminals, respectively (see figure), 
wherein the plurality of second terminals are arranged along a short axis direction of the second terminals (see figure 5), 
each of the plurality of second terminals includes a first end portion (one end on the left of reference numeral “A”, figure 4A) and a second end portion (the other end on the right of the reference numeral “A,” figure 4A in a long axis direction of the second terminal), both the first end portion and the  second end portion of the second terminal extending outward of the first terminal with respect to the long axis direction of the second terminal (see figure), 
each of the plurality of first terminals includes a third end portion and a fourth end portion in a long axis direction of the first terminal (see figure, end portions of the terminal 11), 
 a first distance between (i) each of the first end portion and second end portion and (ii) the first printed circuit board is larger than a second distance between (iii) another portion of each second terminal  and (iv) the first printed circuit board (see figure); 
the first printed circuit board is provided with a first solder resist which abuts against both the third and fourth end portions (obvious as disclosed by Ouchi, and Kudo, explained below), and 
each second terminal of the flexible board is connected to the corresponding first terminal of the rigid board such that at least the first end portion and the second end portion of the second terminal are tilted relative to the rigid board at tilt angles for the long axis direction of the second terminal to provide solder escape structure, the first and second end portions being tilted at positions aligned with and above the first solder resist abutting against both the third and fourth end portions of the first terminal with respect to the long axis direction, [(obvious as figure 3, disclose the positional relationship before compression bonding, and figure 4 and 5, discloses the first end and the second end of the second terminal are tilted, after compression bonding. Also, Miyake, as explained below discloses one end of the terminal on the flexible board tilted, an open at one end, facilitating the escape route to the solder. Further Totani, as In re Hutchison, 69 USPQ 138 (CCPA 1946).
Ouchi does not disclose the second printed circuit board is provided with a second solder resist which abuts against only the first end portion to thereby define a position of the first end portion, and the second end portion is a free, outermost end of the second terminal along a longitudinal direction of the second printed circuit board.
Santo, figure 4, discloses a flexible circuit board with the solder resist (insulating layer 14a) abutting one end of the terminal (15). Santo, in figure 6, further discloses a solder resist (an insulating layer above the layer 18), abutting the  terminal (15).
Kudo, figure 1, discloses a connection between a first rigid board (panel, 10), and a second board (flexible wiring member 20). The rigid board having a terminal with a third end and fourth end, a solder resist (insulating film 15) abuts against both the third and fourth end. A second board flexible board has terminals with a solder resist (23), which exposes the first end portion to thereby define a position of the first end portion, and the second end portion is free, outer end of the second terminal along a longitudinal direction of the second printed circuit board.  
Maruo, figure 3, discloses a connection between a circuit board (10 and 40, rigid and flexible circuit board), and further discloses solder resist (30, 32) defining the 
Miyake (figure 2C), discloses a rigid circuit board (3) as a first circuit board with electrode (end of the pattern 4), and a flexible circuit board (100) as a second circuit board with an electrode (end of the pattern 2). Miyake discloses a solder resist on the both of the board, which define the electrode. Miyake further discloses one end of the terminal of the flexible board tilted to that of the first terminal, as is free.
Totani, figure 6A, discloses a connection structure with a board (2) with electrode (11), and a second circuit board with a terminal (end of pattern 13).  Totani further discloses solder resist on both of the boards which define the end of the electrodes. Totani further discloses one end of the terminal of the flexible board tilted to that of the first terminal. The tilted end is free and facilitate escape route to the solder.
Takahashi, figure 6, discloses a structure with a circuit board (1b) with terminal (11), a second circuit board with electrode (6), connected to the pads with solder. Takahashi further discloses the solder resist (resin coating 5) exposing an end of the electrode, and one end free facilitating flow of the solder. 
Kataoka (figure 1B), discloses a circuit board (1) with electrode (3), another circuit board (2) with electrode (4), and a solder resist (2b) defining an end of the electrode, including one end free, facilitating flow of the solder.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the board of Ouchi with the second printed circuit board is provided with a second solder resist which abuts against only the first end portion to thereby define a position of the first end portion, and the second end portion is a free, outermost end of the second terminal along a longitudinal direction of the second printed circuit board, as taught by Santo, Kudo, Maruo, Miyake, Totani, Kataoka, and Takahashi, in order to have desired connection structure with required mechanical strength, defining the electrode.

Regarding claim 5, the modified board of Ouchi further discloses wherein the plurality of first terminals and the plurality of second terminals are arranged in a pitch that is less than or equal to 0.5 mm (column 8, line 35-50).

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takeda (2014/0361183), figure 1C, discloses a rigid board (sensor panel 110), and a flexible board (220). The rigid board has a terminal (112), and solder resist (element 113), which abut the terminal. The flexible board has a terminal (222), and a solder resist (224).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / April 21, 2021